DETAILED ACTION

This office action is a response to the communication filed on 8/31/2022. Claims 1-11 and 30 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Claims 12-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subcombination, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2022.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yiu (US 2022/0046494) in view of Peng et al. (US 2021/0378040, hereinafter Peng).

Regarding claim 1, Yiu discloses a method of wireless communication performed by a user equipment (UE), comprising: determining a prioritization rule that indicates a relative priority for different uplink communications included in a group of uplink communications, wherein the group of uplink communications includes at least a first uplink communication and a second uplink communication to be transmitted by the UE using time-division multiplexing during a make-before-break handover procedure [Yiu Figure 2 discloses a multi-connectivity handover (similar to make-before-break handover). A handover command is received at the UE (Figure 2, step 214) which may include a TDM pattern (Yiu paragraph 0074). The TDM pattern can indicate a pattern for multiplexing time/frequency resources for performing communication with a serving cell and a target cell in TDM manner; for example, when the UE can transmit uplink data to a cell while being in a handover (similar to a prioritization rule for different uplink communications to different cells or network entities) (Yiu paragraph 0052)]; and
Transmitting, based at least in part on the prioritization rule, the first uplink communication to a target network entity and the second uplink communication to a source network entity using time-division multiplexing during the make-before-break handover procedure [At operation 224 in Figure 2, the UE performs a RACH procedure with the target cell, and in case of an handoff with TDM multi-connectivity, the UE maintains the serving cell connection (i.e. first uplink communication to a target network entity, using TDM multiplexing during make-before-break handover) (Yiu Figure 2, paragraph 0077)].
Although Yiu discloses that a UE performs a RACH procedure with the target cell (Yiu Figure 2, paragraph 0077), Yiu does not expressly disclose the feature of transmitting, based at least in part on the prioritization rule, the first uplink communication to a target network entity and the second uplink communication to a source network entity.
However, in the same or similar field of invention, Peng Figure 3 (step 303) discloses that a terminal receives a handover command which may include a second TDM pattern configuration (Peng paragraphs 0061 and 0066). When the handover command includes the second configuration, the terminal may communicate with a target base station based on the configuration (Peng paragraphs 0067 and 0068). In another example of Figure 4, based on second TDM pattern, the terminal may perform uplink transmission to the target master base station, and to the target secondary base station. In some cases, the secondary base station may also be a source base station (see Peng paragraph 0059). Thus, the terminal performs a first uplink communication to a target network entity and a second uplink communication to a source network entity based on the TDM pattern or prioritization rule. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu to have the feature of transmitting, based at least in part on the prioritization rule, the first uplink communication to a target network entity and the second uplink communication to a source network entity using time-division multiplexing during the make-before-break handover procedure; as taught by Peng. The suggestion/motivation would have been to improve data transmission efficiency (Peng paragraphs 0050 and 0069).

Regarding claim 2, Yiu and Peng disclose the method of claim 1. Yiu and Peng further disclose wherein the prioritization rule indicates that, prior to establishment of a radio resource control connection between the UE and the target network entity, uplink random access communications with the target network entity have a higher priority than uplink communications with the source network entity [As shown in Peng Figures 3 and 4, the terminal communicates with the target access network device in the random access process based on receiving second configuration in the handover command; indicating that the uplink random access communication with the target network entity have a higher priority (Peng paragraph 0068, Figures 3-4)]. In addition, the same motivation is used as the rejection of claim 1.  

Regarding claim 3, Yiu and Peng disclose the method of claim 1. Yiu and Peng further disclose wherein the prioritization rule indicates that, after establishment of a radio resource control connection between the UE and the target network entity, uplink communications with the target network entity have a higher priority than uplink communications with the source network entity [Peng discloses that the terminal device communicates with the third access network device (target network entity) after the random access process is completed (indicating uplink communications with the target network entity have a higher priority) (Peng paragraph 0068). Also see Yiu Figure 2, steps 232-238, where data is transmitted to target cell after RRC connection reconfiguration is completed with the target cell]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 5, Yiu and Peng disclose the method of claim 1. Yiu and Peng further disclose regarding receiving, from the source network entity, an indication of a time-division multiplexing pattern configuration to be used for the time-division multiplexing, wherein the first uplink communication and the second uplink communication are transmitted further based at least in part on the time-division multiplexing pattern configuration [A handover command is received at the UE (Yiu Figure 2, step 214) which may include a TDM pattern (Yiu paragraph 0074). The TDM pattern can indicate a pattern for multiplexing time/frequency resources for performing communication with a serving cell and a target cell in TDM manner; for example, when the UE can transmit uplink data to a cell while being in a handover (Yiu paragraph 0052)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 6, Yiu and Peng disclose the method of claim 1. Yiu and Peng further disclose
wherein the prioritization rule is based at least in part on whether a radio resource control connection has been established between the UE and the target network entity [Peng discloses that the terminal device communicates with the third access network device (target network entity) after the random access process is completed, and RRC connection reconfiguration is completed; indicating that the prioritization is based in part on whether a radio resource control connection has been established between the UE and the target network entity (Peng paragraph 0068, Figure 4). Also see Yiu Figure 2, steps 232-238, where data is transmitted to target cell after RRC connection reconfiguration is completed with the target cell]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 30, Yiu discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory [Yiu Figure 3 discloses a communication device such as a UE, which includes a processor, memory and other components (Yiu Figure 3, paragraphs 0081-0091)], the one or more processors configured to: determine a prioritization rule that indicates a relative priority for different uplink communications included in a group of uplink communications, wherein the group of uplink communications includes at least a first uplink communication and a second uplink communication to be transmitted by the UE using time-division multiplexing during a make-before-break handover procedure [Yiu Figure 2 discloses a multi-connectivity handover (similar to make-before-break handover). A handover command is received at the UE (Figure 2, step 214) which may include a TDM pattern (Yiu paragraph 0074). The TDM pattern can indicate a pattern for multiplexing time/frequency resources for performing communication with a serving cell and a target cell in TDM manner; for example, when the UE can transmit uplink data to a cell while being in a handover (similar to a prioritization rule for different uplink communications to different cells or network entities) (Yiu paragraph 0052)]; and
Transmit, based at least in part on the prioritization rule, the first uplink communication to a target network entity and the second uplink communication to a source network entity using time-division multiplexing during the make-before-break handover procedure [At operation 224 in Figure 2, the UE performs a RACH procedure with the target cell, and in case of an handoff with TDM multi-connectivity, the UE maintains the serving cell connection (i.e. first uplink communication to a target network entity, using TDM multiplexing during make-before-break handover) (Yiu Figure 2, paragraph 0077)].
Although Yiu discloses that a UE performs a RACH procedure with the target cell (Yiu Figure 2, paragraph 0077), Yiu does not expressly disclose the feature of transmitting, based at least in part on the prioritization rule, the first uplink communication to a target network entity and the second uplink communication to a source network entity.
However, in the same or similar field of invention, Peng Figure 3 (step 303) discloses that a terminal receives a handover command which may include a second TDM pattern configuration (Peng paragraphs 0061 and 0066). When the handover command includes the second configuration, the terminal may communicate with a target base station based on the configuration (Peng paragraphs 0067 and 0068). In another example of Figure 4, based on second TDM pattern, the terminal may perform uplink transmission to the target master base station, and to the target secondary base station. In some cases, the secondary base station may also be a source base station (see Peng paragraph 0059). Thus, the terminal performs a first uplink communication to a target network entity and a second uplink communication to a source network entity based on the TDM pattern or prioritization rule. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu to have the feature of transmitting, based at least in part on the prioritization rule, the first uplink communication to a target network entity and the second uplink communication to a source network entity using time-division multiplexing during the make-before-break handover procedure; as taught by Peng. The suggestion/motivation would have been to improve data transmission efficiency (Peng paragraphs 0050 and 0069).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of Peng, and further in view of Liu (US 2020/0359277). 

Regarding claim 4, Yiu and Peng disclose the method of claim 1. Yiu and Peng do not expressly disclose regarding requesting a grant for at least one of the first uplink communication with the target network entity or the second uplink communication with the source network entity based at least in part on the prioritization rule.
However, in the same or similar field of invention, Liu discloses that the UE may receive an uplink grant in a handover instruction, and may perform data transmission with a target network device in the TDM pattern (Liu paragraphs 0075 and 0076). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu and Peng to have the feature of requesting a grant for at least one of the first uplink communication with the target network entity or the second uplink communication with the source network entity based at least in part on the prioritization rule; as taught by Liu. The suggestion/motivation would have been to perform data transmission in a link with better network quality and improve timeliness of data transmission (Liu paragraph 0078).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yiu in view of Peng, and further in view of Wang et al. (CN 103428763 A, hereinafter Wang. English translation is provided with the original document). 

Regarding claim 7, Yiu and Peng disclose the method of claim 1. Yiu and Peng do not expressly disclose regarding transmitting, to the source network entity, an indication of a timing offset with respect to the target network entity.
However, in the same or similar field of invention, Wang discloses a radio link frame offset correcting method where a time offset related to the target cell is obtained (Wang paragraphs 0007 and 0008).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yiu and Peng to have the feature of transmitting, to the source network entity, an indication of a timing offset with respect to the target network entity; as taught by Wang. The suggestion/motivation would have been to improve soft handoff and reduce call drop (Wang paragraphs 0005 and 0017).


Allowable Subject Matter

Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the time-division multiplexing is deactivated after completion of a random access procedure with the target network entity, and uplink channels are deactivated for communications between the UE and the source network entity based at least in part on deactivating the time- division multiplexing; in combination with all other limitations in the base claim and any intervening claims.
Claim 10 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the time-division multiplexing is active after completion of a random access procedure with the target network entity, and the UE is configured to transmit at least one of a sounding reference signal, a physical uplink control channel communication, or a physical uplink shared channel communication to both the target network entity and the source network entity while the time-division multiplexing is active; in combination with all other limitations in the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414